MEMORANDUM**
Lao Ming Lin, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, adopting and affirming an Immigration Judge’s (“IJ”) order denying his application for asylum, withholding of removal *677and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252.
Substantial evidence supports the IJ’s finding that Lin failed to establish past persecution because the events which took place regarding the demolition of Lin’s home to build a road did not constitute persecution and were unrelated to an enumerated ground. See Al-Saher v. INS, 268 F.3d 1143, 1146 (9th Cir.2001).
Because Lin did not establish that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See id.
Substantial evidence also supports the denial of CAT relief because Lin did not establish that it is more likely than not that he will be tortured if he returns to China. See Mamouzian v. Ashcroft, 390 F.3d 1129, 1139 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.